Title: From Thomas Jefferson to Thomas Pinckney, 14 September 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Sep. 14. 1793.
 
In my letter of Aug. 20. I inclosed you the 1st. of John Wilcocks’ bill on Messrs. Edwd. Mc.Culloch and Co. of London for £1077–11–9 sterl. (cost here 5000. Dollars) payable to yourself at 60. days sight to be applied to the use of our diplomatic gentlemen abroad. In my letter of the 11th. inst. I inclosed the 2d. and now the 3d. of the same bill. I have also engaged the bank of the US. to purchase bills for 10,000 Dollars more, either on London or Amsterdam. Those on the former place will be forwarded to you, those on the latter to our bankers at Amsterdam, where it is best the deposit should finally be made. Mr. Kean, cashier of the bank is charged with the purchase and remittance of the bills.
Your letter of July 5. is now recieved, and a communication of the paper, which was the subject of it, has been recieved from Mr. Hammond. He was answered that the measure was new and deeply interesting to us, and that instructions were sent to you to make representations on the subject of it, which of course rendered it’s discussion here unnecessary. I have the honor to be with great esteem & respect Dear Sir your friend & servt.

Th: Jefferson

P.S. Messrs. Willing, Morris & Swanwick assure me their bill, tho’ noted, will be paid.

